Citation Nr: 9918633	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-34 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an increased evaluation for lumbar 
paravertebral fibromyositis, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for internal 
derangement, right knee, status post-surgery, anterior 
cruciate ligament, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for right elbow 
lateral epicondylitis, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for left foot 
scars, status-post surgery, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

This appeal arises from January 1994 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office.  The case was 
subsequently transferred to the St. Petersburg, Florida, 
regional office (RO).  

In February 1999, a hearing was held in Washington, D.C., 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998).  

On a VA Form 21-4138 dated in October 1997, the veteran 
raised the issue of the proper combined evaluation of his 
service connected disabilities.  That issue is referred to 
the RO for appropriate action.



REMAND

The veteran is currently seeking increased evaluations for 
his service connected right knee, right elbow, and lower back 
disabilities.  Review of the record indicates that the 
veteran was last examined for VA compensation purposes in 
April 1996.  That examination did not contain the detailed 
findings necessary for proper evaluation of the veteran's 
claims, including comments on the functional loss associated 
with these disabilities.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "function loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1998).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The above Court decision, when considered in light of the VA 
examination findings, makes it necessary for the veteran to 
undergo a VA orthopedic examination for assessment of the 
functional loss associated with the service connected right 
knee, right elbow, and lower back disabilities.

In considering the veteran's claim for service connection for 
a right shoulder disorder, the Board notes that the service 
medical records do show, contrary to the statement in the 
January 1994 rating decision, that the veteran was treated 
for a right shoulder injury during 1978 and 1979.  The Board 
is of the opinion that the orthopedic examiner should 
ascertain the nature and extent of any current right shoulder 
pathology and provide an opinion as to the likely etiology of 
any pathology found.  

The veteran's representative has requested a remand in this 
case.  When the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  Accordingly, the RO should schedule the veteran 
for a VA orthopedic examination.

The representative also has requested that the RO obtain 
records pertaining to treatment of the veteran by a private 
orthopedist on a fee basis in the St. Petersburg, Florida, 
area.  The Board agrees that these records are relevant to 
the veteran's claims and should be obtained.

Finally, the RO, by rating decision dated in July 1997, 
increased the evaluation of the veteran's service connected 
left foot disability to 10 percent disabling.  A statement of 
the case with the laws and regulations pertaining to that 
disability rating has not been issued.  As the veteran has 
expressed disagreement with the 10 percent rating, an 
appropriate statement of the case should be issued.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should obtain complete copies 
of the records pertaining to treatment of 
the veteran by a private orthopedist on a 
fee basis in the St. Petersburg, Florida, 
area.  The records obtained should be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
right shoulder, right knee, right elbow, 
and lower back pathology.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of both knees and hips, should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the effected joints.  The 
examiner should comment on the effect of 
the veteran's knee, back, elbow and 
shoulder pathology on his ability to 
work.  The examiner is also requested to 
review the relevant service medical 
records showing treatment for a right 
shoulder injury in 1978 and 1979, and to 
provide an opinion as to the likelihood 
that any current right shoulder pathology 
is related to the inservice injury.  The 
report of examination should include 
complete rationale for the conclusions 
reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action. 38 C.F.R. 
§ 4.2 (1998) ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

4.  Following completion of the above, 
the RO should review the veteran's 
claims, including the claim for a total 
rating based on individual 
unemployability, with regard to the 
additional evidence obtained.  A 
supplemental statement of the case, to 
include the appropriate laws and 
regulations pertaining to the veteran's 
left foot evaluation, should be furnished 
to the veteran and his representative.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




